Third District Court of Appeal
                               State of Florida

                      Opinion filed December 15, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D21-1137
                      Lower Tribunal No. F16-7234A
                          ________________

                            Dawn Kirkconnell,
                               Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Ramiro C.
Areces, Judge.


     Dawn Kirkconnell, in proper person.

      Ashley Moody, Attorney General, and Brian H. Zack, Assistant
Attorney General, for appellee.


Before SCALES, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.